28 A.3d 1242 (2011)
208 N.J. 351
In the Matter of Louis J. KADY, a/k/a Louis J.R. Kady, an Attorney at Law (Attorney No. XXXXXXXXX).
M-230 September Term 2011, 069236
Supreme Court of New Jersey.
October 14, 2011.

ORDER
This matter having been duly presented to the Court on the application of the Office of Attorney Ethics recommending that LOUIS J. KADY, A/K/A LOUIS J.R. KADY, who was admitted to the bar of this State in 1976, be transferred to disability inactive status pursuant to Rule 1:20-12;
And it appearing that LOUIS J. KADY, A/K/A LOUIS J.R. KADY, lacks the capacity to practice law;
And good cause appearing;
It is ORDERED that LOUIS J. KADY, A/K/A LOUIS J.R. KADY, is hereby transferred to disability inactive status pursuant to Rule 1:20-12, effective immediately, and until the further Order of the Court; and it is further
ORDERED that LOUIS J. KADY, A/K/A LOUIS J.R. KADY, is hereby restrained from practicing law during the period that he remains on disability inactive status; and it is further
ORDERED that LOUIS J. KADY, A/K/A LOUIS J.R. KADY, comply will Rule 1:20-20 governing incapacitated attorneys.